KEETON Justice
(dissenting).
In my opinion the affidavit of prejudice filed September 15, 1955, was insufficient to disqualify the District Judge for the reason that it was not timely filed, but the subsequent affidavits made and filed by defendants’ attorneys and the plaintiff himself, dated September 23, 26 and 29, were sufficient.
*166All rulings made and matters passed on by the Honorable Jack McQuade prior to the issuing of the alternate writ dated March 27, 1956, should be allowed to stand as though no disqualification had been asserted and subject to review as in other cases; that another judge should be called in to hear the pending demurrer to the answer, motion to strike the same, and when the case is at issue, to hear and determine the litigation on the merits.
The writ prayed for should be granted.